Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-9, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Microservice Security Agent Based on API Gateway in Edge Computing” by Xu et al. (Xu) in view of US 20210099297 by Mane et al. (Mane).
With respect to claim 1, Xu teaches a computer-implemented method comprising: 

 validating, by one or more processors, the access request; (Page 7 and 8, Fig. 4 – storage of id, password and name and subsequent query to the Kong API is interpreted as the request being a valid request)
querying, by one or more processors, the server upon the validation of the access request;  receiving, by one or more processors, the response; (Page 7 and 8, Fig. 4 – request response dialog between requestor and Kong API that leads to token generation)
constructing, by one or more processors, a token based on the response;  (Page 7 and 8, Fig. 4 Token is generated based on response from the Kong API)
sending, by one or more processors, the token to the server; (Page 7 and 8, Fig. 4 generated token is sent to the server)
receiving, by one or more processors, a response from the server; and 
sending, by one or more processors, the response to the client. (Page 7 and 8, Fig. 4 token is sent to the server, server responds to the client)
Xu does not explicitly disclose the querying for claim requirements in a claim document and constructing the token based on the claim requirements.  Mane teaches in response to an access validation with a server, a query for claim requirements in a claim document is made and subsequently used in constructing tokens (Paragraph 24 – downloading and storing a set of access token rule that are used for generating tokens, the rules/values are the requirements and the set is consider to be functionality equivalent to a claim document).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the token construction in Xu be based on queried claim requirements in a  
With respect to claim 2, Xu as modified teaches the computer-implemented method of claim 1, wherein the claim document is a single document defining which claims are required by the server based on the claim requirements.  (Mane – based on the same combination logic as in claim 1, Paragraph 24 - set of rules, schema, and values associated with particular resource server)
With respect to claim 5, Xu as modified teaches the computer-implemented method of claim 1, wherein the token is a JWT. (Xu page 7)
With respect to claim 6, Xu as modified teaches the computer-implemented method of claim 1, wherein constructing the token includes generating claims based on the claim requirements.   (Mane – based on the same combination logic as in claim 1, Paragraph 24 – token generated per the set of rules, schema, and values associated with particular resource server)
With respect to claim 7, Xu as modified teaches the computer-implemented method of claim 1, wherein the server is an API server managing one or more APIs. (Page 7, 8 Kong API)
Claims 8-9, 12-16, 19-20 are similar in scope to claims 1-2 and 5-7 and are rejected based on the same rationale.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Mane as applied to the claims above, and further in view of US 20150227749 Schincariol et al. (Schincariol).
With respect to claim 3, Xu as modified teaches the computer-implemented method of claim 1, but doses not explicitly disclose wherein querying the claim requirements in the claim document from the server includes saving the claim requirements in a cache.  However, as demonstrated by Schincariol, 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the claim requirements in Xu as modified be saved in a cache as disclosed in Schincariol.  One would be motivated to have this for the benefit of improved processing of requests.
Claims 10 and 17 are similar in scope to claim 3 and are rejected based on the same rationale. 


Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Mane, and Schincariol as applied to claims above, and further in view of US 9,924,102 by Kirner.
With respect to claim 4, Xu as modified teaches the computer-implemented method of claim 3, but does not disclose wherein querying the claim requirements in the claim document from the server includes automatically detecting a change of the claim requirements based on the cache.
Kirner teaches automatically detecting a change of rules based on the cache. (Col. 19 lines 4-35)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have automatic detection of change in claim requirements (rules of Mane) as taught by Kirner.  One would be motivated to have this as it is desirable to have the most relevant information available to act upon.  
Claims 11 and 18 are similar in scope to claim 4 and are rejected based on the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455